DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner acknowledges claims 5 and 20-23 have been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-8, 15-19 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Desormeaux (US 6,312,124) and further in view of Goyal (US 2016/0052261).
With regard to claim 1, Desormeaux discloses an image forming apparatus (20) [printing mechanism; Fig. 1] comprising: 
a body (28) [housing; Fig. 1]

two roller portions (34, 36) [Fig. 3] configured to rotate on the recording medium while the body is moved in a scanning direction (38) for image formation , the two roller portions combined into a roller unit to rotate coaxially [Fig. 1, 3],
the roller unit attached to a member of the body (26) [base; Fig. 3], the member covering a side of the body facing the recording medium during image formation [Figs. 1-3], and 
the roller unit being within a projected area of the body being viewed from a recording medium side [Fig. 3].
Desormeaux does not explicitly disclose wherein the roller unit includes a shaft to which two roller portions are attached, and the shaft is supported by a portion of the member, the portion covering the side of the body facing the recording medium during image formation.
However, Goyal teaches a roller unit (852, 853) [Fig. 8] includes a shaft (864) to which two roller portion are attached [Fig. 8], and the shaft is supported by a portion of a member [Fig. 8], the portion covering a side of a body facing a recording medium during image formation [Figs. 8-9].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a shaft between the two roller portions of Desormeaux with the shaft supported by a portion of the member as taught by Goyal, since it has been held that the provision of adjustability, where needed, involves only routine skilli n the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
With regard to claim 2, Desormeaux’s modified image forming apparatus discloses all the limitations of claim 1, and Desormeaux also discloses wherein the body includes a recording side on which the recording section is exposed [Fig. 3], and wherein respective positions of the two roller 
With regard to claim 4, Desormeaux’s modified image forming apparatus discloses all the limitations of claim 2, and Desormeaux also discloses wherein the respective positions of the two roller portions are deviated from the recording section toward one end side of the body in the orthogonal direction to the scanning direction [Fig. 3].
With regard to claim 7, Desormeaux’s modified image forming apparatus discloses all the limitations of claim 2, and Desormeaux also discloses further comprising at least one additional roller unit [Fig. 3], and wherein the roller unit and the at least one additional roller unit are arranged in the scanning direction [Fig. 3].
With regard to claim 8, Desormeaux’s modified image forming apparatus discloses all the limitations of claim 2, and Desormeaux also discloses wherein the body includes:
a grip portion (28) to be gripped by a user and disposed on one end side of the body in the orthogonal direction [bottom portion; Fig. 1]; and an instruction input portion (48) disposed on the other end side of the body in the orthogonal direction and on an upper side of the body, the instruction input portion to be operated by the user for input of an operation instruction [top portion; Fig. 1].
With regard to claim 15, Desormeaux discloses an image forming apparatus (20) comprising:
a body (28) [housing; Fig. 1] including a recording side [Fig. 3]
a recording device (50, 52) [pens] supported by the body [Fig. 2], the recording device including a recording section (54, 55) [printheads] configured to form an image (22) [info, images designs, graphics; Fig. 2] on a recording medium (24) [solid body/ semi-flexible body] and exposed on the recording side [Fig. 3]; and
a roller portion (34) [Fig. 3] configured to rotate on the recording medium while the body is moved in a scanning direction (38) for image formation, the roller portion disposed at a position 
the roller portion attached to a member of the body (26) [base; Fig. 3], the member covering a side of the body facing the recording medium during image formation [Figs. 1-3], and 
the roller portion being within a projected area of the body being viewed from a recording medium side [Fig. 3].
Desormeaux does not explicitly disclose wherein the roller portion attached to a shaft, the shaft being supported by a portion of the member, the portion covering the side of the body facing the recording medium during image formation.
However, Goyal teaches a roller unit (852, 853) [Fig. 8] includes a shaft (864) to which two roller portion are attached [Fig. 8], and the shaft is supported by a portion of a member [Fig. 8], the portion covering a side of a body facing a recording medium during image formation [Figs. 8-9].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a shaft between the two roller portions of Desormeaux with the shaft supported by a portion of the member as taught by Goyal, since it has been held that the provision of adjustability, where needed, involves only routine skilli n the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
With regard to claim 16, Desormeaux’s modified images forming apparatus discloses all the limitations of claim 15 but does not disclose wherein the roller portion has a length not shorter than 20 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a roller portion with a length not shorter than 20 mm since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
claim 17, Desormeaux’s modified image forming apparatus discloses all the limitations of claim 15 and Desormeaux also discloses wherein a position of the recording section is deviated from a center of the body in the orthogonal direction [Fig. 3].
With regard to claim 18, Desormeaux discloses a body (28) [housing; Fig. 1] of an image forming apparatus (20) [printing mechanism; Fig. 1] to form an image (22) [info, images designs, graphics; Fig. 2] on a recording medium (24) [solid body/ semi-flexible body], the body comprising: 
two roller portions (34, 36) [Fig. 3] configured to rotate on the recording medium while the body is moved in a scanning direction (38) for image formation , the two roller portions combined into a roller unit to rotate coaxially [Fig. 1, 3],
the roller unit attached to a member of the body (26) [base; Fig. 3], the member covering a side of the body facing the recording medium during image formation [Figs. 1-3], and 
the roller portion being within a projected area of the body being viewed from a recording medium side [Fig. 3].
Desormeaux does not explicitly disclose wherein the roller unit includes a shaft to which two roller portions are attached, and the shaft is supported by a portion of the member, the portion covering the side of the body facing the recording medium during image formation.
However, Goyal teaches a roller unit (852, 853) [Fig. 8] includes a shaft (864) to which two roller portion are attached [Fig. 8], and the shaft is supported by a portion of a member [Fig. 8], the portion covering a side of a body facing a recording medium during image formation [Figs. 8-9].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a shaft between the two roller portions of Desormeaux with the shaft supported by a portion of the member as taught by Goyal, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
claim 19, Desormeaux’s modified image forming apparatus discloses all the limitations of claim 1 and Desormeaux also discloses wherein the two roller portions are separate from each other [Fig. 3].
With regard to claim 24, Desormeaux’s modified image forming apparatus discloses all the limitations of claim 1, and Goyal also discloses wherein the shaft is supported by a bottom face of the member of the body [Fig. 8-9], and Desormeaux discloses the bottom face of the member of the body facing the recording medium during image formation [Figs. 1-3].
With regard to claim 25, Desormeaux’s modified image forming apparatus discloses all the limitations of claim 1, and Goyal also discloses wherein a bottom face of the member configured to retain the shaft faces the recording medium during image formation [Figs. 8-9].
With regard to claim 26, Desormeaux’s modified image forming apparatus discloses all the limitations of claim 1, and Desormeaux also discloses wherein a bottom face of the member facing the recording medium during image formation includes a cutout portion [Fig. 3], and the shaft is configured to be inserted in the cutout portion [Fig. 3].
With regard to claim 27, Desormeaux’s modified image forming apparatus discloses all the limitations of claim 1, and Desormeaux also discloses wherein at least a portion of each of the two roller portions projects from the cutout portion [Fig. 3].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Desormeaux (US 6,312,124) in view of Goyal (US 2016/0052261) as applied to claim 2 above, and further in view of James (US 2008/0170900).
With regard to claim 3, Desormeaux’s modified image forming apparatus discloses all the limitations of claim 2, but does not discloses wherein one of the two roller portions is disposed at a first position deviated from the recording section toward one end side of the body in the orthogonal 
However, James teaches one of a two roller portions (104) [Fig. 1] is disposed at a first position deviated from a recording section toward one end side of the body in the orthogonal direction, and wherein the other of the two roller portions is disposed at a second position deviated from the recording section toward the other end side of the body in the orthogonal direction [Fig. 1].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to position one of the two roller portions of Desormeaux at a first position deviated from the recording section toward one end side of the body in the orthogonal direction, and position the other of the two roller portions at a second position deviated from the recording section toward the other end side of the body in the orthogonal direction since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Desormeaux (US 6,312,124) in view of Goyal (US 2016/0052261) as applied to claim 2 above, and further in view of Poole (US 5,816,718).
With regard to claim 6, Desormeaux’s modified image forming apparatus discloses all the limitations of claim 2 but does not disclose wherein the image forming apparatus further comprises a pressing member disposed in contact with the roller unit and configured to press the shaft in an axial direction of the roller unit.
However, Poole teaches an image forming apparatus (1) comprising a pressing member (10) [spring] disposed in contact with a roller unit (4) [Fig. 3] and configured to press a shaft in an axial direction of the roller unit.
.

Claim 9-10 is rejected under 35 U.S.C. 103 as being unpatentable over Desormeaux (US 6,312,124) in view of Goyal (US 2016/0052261) as applied to claim 2 above, and further in view of Yajima (US 4,947,262).
With regard to claim 9, Desormeaux’s modified image forming apparatus discloses all the limitations of claim 2 but does not disclose further comprising a switching device (220) configured to switch a state of the image forming apparatus during image formation between: a roller contact state in which the two roller portions are in contact with the recording medium [Fig. 10C]; and a roller contactless state in which the two roller portions are contactless with the recording medium [Fig. 10A].
However, Yajima teaches a switching device (220) configured to switch a state of the image forming apparatus during image formation between: a roller contact state in which the two roller portions are in contact with the recording medium [Fig. 10C]; and a roller contactless state in which the two roller portions are contactless with the recording medium [Fig. 10A].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a switching device with the image forming device of Desormeaux modified as taught by Yajima, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
With regard to claim 10, Desormeaux’s modified image forming apparatus discloses all the limitations of claim 2 and Yajima also discloses wherein the switching device includes a holder (221a) [Fig. 10A] configured to hold the roller unit rotatably and removably from the holder, and 
wherein the state of the image forming apparatus is switched by the roller unit being attached
.

Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11 -12 appear to be allowable because the prior art does not teach or make obvious a plurality of projections projecting from the recording side of a body, wherein the plurality of projections supports the body without the roller unit.
Claims 13-14 appear to be allowable because the prior art does not teach or make obvious a switching device that includes a spacer to be removably attached to a recording side of a body and interposed between the body and a recording medium, to float the roller unit from the recording medium.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193.  The examiner can normally be reached on Monday-Friday 8AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        /ERICA S LIN/Primary Examiner, Art Unit 2853